Citation Nr: 0329538	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  02-13 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for lung and 
respiratory condition.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for skin condition.

5.  Entitlement to service connection for depression.



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The appellant had active service from September 1952 to July 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Baltimore, Maryland, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for the claimed disabilities at issue.


REMAND

At the outset, the undersigned would note that despite 
invitation to do so, the appellant has submitted absolutely 
no clinical evidence that he now has, or is currently being 
treated for any of the claimed disabilities at issue.  
Discussions of continuity of treatment, symptoms, 
manifestations, or findings are irrelevant in the absence of 
evidence showing that a current disability clinically exists.  
See e.g. Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The 
service medical records on file fail to reveal any pertinent 
complaints, findings, or diagnoses of chronic disorder at the 
time of transfer to the Reserve.  He did have an episode of 
pneumonia in service, but no chronic residuals are noted on 
the 1955 transfer examination, nor are pertinent complaints 
recorded.  No records of current treatment or treatment since 
service which would clinically establish the existence of the 
claimed disability has been submitted nor has there been 
indication of records that the VA might obtain.

The appellant also claims exposure to asbestos while he was 
stationed in Iceland.  His service personnel records verify 
this service in Iceland.  He does not, however, provide 
specifics as to how he may have been exposed to asbestos.  
There is some indication that some VA treatment was scheduled 
at least in the skin clinic.  However, there are no treatment 
records in the claim file, though the appellant has applied 
for service connection for a skin condition.

The RO provided the appellant notice of the Veterans Claims 
Assistance Act of 2000 (VCAA) in an April 2002 letter.  In a 
decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans, Et Al v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
or to cure a procedural defect, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  The RO shall ensure 
that notice obligations are satisfied as 
to each claim.

2.  The RO should inquire of the 
appellant for specifics as to his claim 
of exposure to asbestos while serving in 
Iceland.  If there is development 
indicated, it should be undertaken.  The 
veteran is again requested to provide any 
information he has concerning clinical or 
medical treatment of these claimed 
disorders at any time after service.  He 
should provide such information as is 
needed to obtain any available records.

3.  The RO shall obtain any and all VA 
treatment records related to a skin 
condition.  Should the records reflect 
current pathology, request a VA 
examination should be conducted.  The VA 
examiner should be asked to render an 
opinion on the etiology of any current 
pathology and whether it is as likely as 
not that it is related to service.  If an 
examiner is unable to render an opinion 
without resort to speculation, please 
state that in the record.  If it is 
determined that any current skin disorder 
is likely related to service, or is 
likely unrelated to service, the medical 
bases for such conclusion should be set 
forth.

4.  After the above is complete, schedule 
an appropriate respiratory medical 
examination of the appellant at the 
appropriate VA medical facility.  Request 
that all appropriate diagnostic tests be 
performed.  If any respiratory pathology 
is revealed, request the examiner to 
render an opinion on the etiology of any 
pathology found and whether it is as 
likely as not that any current pathology 
is related to the appellant's 1953 in-
patient treatment at Ft. Jay, New York or 
any other event in service.  Again, the 
medical bases for any etiology found 
should be set forth.

5.  VA audiometric, ear nose, and throat, 
and psychiatric examinations should also 
be provided.  All indicated tests should 
be accomplished and all clinical findings 
should be reported in detail.  The claims 
folder should be provided to the examiner 
for review prior to the examination.  
Examiners should determine if there is 
clinical evidence of hearing loss, 
tinnitus, or acquired psychiatric 
disorder.  If so, an opinion as to 
etiology should be made if possible.  If 
no opinion is possible without resort to 
speculation, that too should be set 
forth.

6.  After all development is complete, 
the RO shall review all evidence obtained 
after the last statement of the case 
(SOC) or supplemental SOC with the other 
evidence of record.  If the benefits 
sought on appeal remain denied, issue the 
appellant a supplemental SOC and, if all 
is in order, return the case to the Board 
for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



